DETAILED ACTION
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou CN201837835U.
Regarding Claims 1, Zhou teaches a processing cartridge, detachably installed in an electronic image forming device that includes a first force applying element ([0029] when the photosensitive drum needs to be cleaned, the second applying portion, equivalent to the "first force applying element" (not shown in the figure) of the printer, applies an acting force F4 to the protruding portion 11 in the direction -y.), the processing cartridge comprising: 
a developing roller and a first housing supporting the developing roller [0007]; 
a photo-sensitive drum and a second housing supporting the photo-sensitive drum [0007]: 
	a first force receiving element, contactable with the first force applying element (see [0025]-[0029] which discusses that when the photosensitive drum needs to be cleaned, the second applying portion (equivalent to "first force applying element") (not shown in the figure) of the printer applies an acting force F4 to the protruding portion 11 in the direction -y, as F4 is greater than the acting force F1 of the process cartridge connecting spring, and it is less than the acting force F2 of the limit bolt 20 preventing the force receiving member 10 from rotating, the force receiving member 10 is maintained in the initial position under the action of the limit bolt 20), wherein: 
 (seen in figures 10 and 11 in which 10 has multiple position states): 
when the processing cartridge is not installed in the electronic image forming device, the first force receiving element is in the first position state and protrudes in a direction away from the first housing (seen in figure 10 in which element 10 is in a protruding position directed away from the first housing): and 
when being in the second position state, the first force receiving element is closer to the first housing compared with the first position state (seen as the difference between figures 10 and 11): and 
a first elastic element, configured to maintain the first force receiving element in the first position state (figure 4, 40 and [0024]-[0026] which discloses a torsional spring to function in the claimed manner).
Regarding Claim 2, Zhou teaches the processing cartridge according to claim 1, wherein: when the first force applying element pushes the first force receiving element to separate the developing roller from the photo-sensitive drum, the first force receiving element is in the first position state (see [0029] of D1 discloses that when the photosensitive drum needs to be cleaned, the second implementation part of the printer (not shown in the Fig.) applies a force F4 to the protruding part 11 in the -y direction. Because F4 is greater than the force F1 of the process cartridge connecting spring and less than the force F2 of the limiting bolt 20 to prevent the force receiving member 10 from rotating, the force receiving member 10 is maintained in the initial position under the action of the limit bolt 20. In this state, the force receiving member 10 and the developing cartridge 400 are relatively fixed, so the force receiving member 10 can drive the developing cartridge 400 to rotate, so that the photosensitive drum is separated from the developing roller, thus entering a clean state, which is a separated state).
Regarding Claim 3 and 8, Zhou teaches the processing cartridge according to claim 2 and 7, further including: a locking element, wherein when the developing roller being separated from the photo-sensitive drum in the processing cartridge, the locking element is configured to restrain a movement of the first force receiving element (Referring to paragraph [0029] of D1, the limit bolt 20 is equivalent to "locking element", which limits the movement of the force receiving member 10 when the developing roller and the photosensitive drum are separated).
Regarding Claim 4 and 9, Zhou teaches the processing cartridge according to claim 3 and 8, wherein: the locking element is a second force receiving element (See paragraph [0029] of D1, the limit bolt 20 is equivalent to "second force receiving element").
Regarding Claim 5 and 10, Zhou teaches the processing cartridge according to claim 4 and 9, wherein: the electronic image forming device further includes a second force applying element, and the second force receiving element is contactable with the second force applying element for enabling the second force receiving element to restrain the movement of the first force receiving element (Paragraph [0024] in D1: As shown in Fig. 4, when the above components are assembled, the spring 30 is squeezed between the developing bin 410 and the limit bolt 20, and the limit bolt 20 can move in a direction parallel to the rotation axis x-x under the action of the restoring force of the spring 30. Paragraph [0027]: during loading into the printer,... at this point, due to the elastic force of the spring 30, the limiting pins 20 apply a force F2 to the force-bearing part 10 that prevents it from rotating in the -y direction. Paragraph [0029]: The force receiving part 10 is kept in the initial position under the action of the limiting bolt 20. Since the spring 30 is in contact with the limiting bolt 20, the limiting bolt 20 limits the movement of the force receiving part 10).
Regarding Claim 6 and 11, Zhou teaches the processing cartridge according to claim 4 and 9, further including: a second elastic element, configured to enable the second force receiving element to be separated from the first force receiving element (see [0022]-[0024] in which spring 30 in figure 4 plays a role in achieving this).
Regarding Claim 7, Zhou teaches a processing cartridge, detachably installed in an electronic image forming device that includes a first force applying element ([0029] when the photosensitive drum needs to be cleaned, the second applying portion, equivalent to the "first force applying element" (not shown in the figure) of the printer, applies an acting force F4 to the protruding portion 11 in the direction -y.), the processing cartridge comprising: 
a developing roller and a first housing supporting the developing roller [0007]; 
a photo-sensitive drum and a second housing supporting the photo-sensitive drum [0007]; 
a first force receiving element, contactable with the first force applying element (see [0025]-[0029] which discusses that when the photosensitive drum needs to be cleaned, the second applying portion (equivalent to "first force applying element") (not shown in the figure) of the printer applies an acting force F4 to the protruding portion 11 in the direction -y, as F4 is greater than the acting force F1 of the process cartridge connecting spring, and it is less than the acting force F2 of the limit bolt 20 preventing the force receiving member 10 from rotating, the force receiving member 10 is maintained in the initial position under the action of the limit bolt 20; ), wherein: 
-3-the first force receiving element has a plurality of position states including a first position state, a second position state, and a third position state (the location in Fig. 12 corresponds to a first
position state, the location in Fig. 10 corresponds to a second position state, and the location in Fig. 11 corresponds to a third position state); 
when the processing cartridge is not installed in the electronic image forming device the first force receiving element which is in the first position state, protrudes in a direction away from the first housing and is rotatable relative to the first housing (at the position when the process cartridge of is taken out in Fig. 12, the force receiving member 10 protrudes out and away from the developing cartridge 400 and can rotate relative to the developing cartridge 400; see paragraph [0031] and Fig. 12); 
when being in the second position state, the first force receiving element protrudes relative to the first housing and is not capable to move relative to the first housing (at the initial position of the process cartridge in Fig. 10, the force receiving member 10 protrudes out of the developing cartridge 400 and cannot rotate relative to the developing cartridge 400 (refer to paragraph [0029] and Fig. 10); and 
when being in the third position state. the first force receiving element is closer to the first housing compared with the first position state and the second position state (in the process cartridge loading position of D1 Fig.11, the force receiving member 10 is closer to the developing cartridge 400 than it is in the take-out position and the initial position (see D1 paragraph [0027] and Fig. 11 shown below); 
a first elastic element, configured to maintain the first force receiving element in the first position state (spring 40 and the upper part of the printer mounting port work together to maintain the force receiving member 10 in the take-out position shown in Fig. 12), wherein: 
when the first force applying element pushes the first force receiving element to separate the developing roller from the photo-sensitive drum, the first force receiving element is in the second position state (refer to paragraph [0029], when the second applying portion pushes the force receiving member 10 to separate the developing roller from the photosensitive drum, the force receiving member 10 is located at the initial position (equivalent to "the second position state") in Fig. 10).
Regarding Claim 16, Zhou teaches a processing cartridge, detachably installed in an electronic image forming device that includes a second pushing element (([0029] when the photosensitive drum needs to be cleaned, the second applying portion, equivalent to the "first force applying element" (not shown in the figure) of the printer, applies an acting force F4 to the protruding portion 11 in the direction -y; second applying portion is the second pushing element), the processing cartridge comprising: 
a developing roller and a first housing supporting the developing roller -6-a photo-sensitive drum and a second housing supporting the photo-sensitive drum [0007]; 
a second force receiving element having a plurality of position states including a first position state and a second position state (see [0025]-[0029] which discusses that when the photosensitive drum needs to be cleaned, the second applying portion (equivalent to "first force applying element") (not shown in the figure) of the printer applies an acting force F4 to the protruding portion 11 in the direction -y, as F4 is greater than the acting force F1 of the process cartridge connecting spring, and it is less than the acting force F2 of the limit bolt 20 preventing the force receiving member 10 from rotating, the force receiving member 10 is maintained in the initial position under the action of the limit bolt 20); 
when the processing cartridge is not installed in the electronic image forming device the second force receiving element is in the first position state and protrudes in a direction away from the first housing, and a spacing is between the second force receiving element and the second pushing element (Refer to Fig. 11 and paragraph [0027], when the process cartridge is loaded (equivalent to "the first position state"), the force receiving member 10 (equivalent to "the second force receiving element") is pushed by the upper part of the printer mounting port (the first force applying part) to rotate in the -y direction, and at this time, the force receiving member 10 is not in contact with second applying portion, 1.e., spacing is between the force receiving member 10 and the second applying portion; in short, refer to figures 10 and 11); 
when being in the second position state the second force receiving element is configured to be abutted against the second pushing element (Refer to paragraph [0029] of D1 and Fig. 10, the force receiving member 10 (equivalent to "the second force receiving element") abuts against the second applying portion (equivalent to "the second pushing element"); and 
	when the developing roller being separated from the photo-sensitive drum in the processing cartridge, the second force receiving element is in the second position state (Refer to paragraph [0029] and Fig. 10, when the developing roller and the photosensitive drum are separated, the force receiving member 10 is located at the initial position of Fig. 10 (equivalent to "the second position state").
Regarding Claim 17, Zhou teaches the processing cartridge according to claim 16, further including: an elastic element (40), configured to maintain the second force receiving element in the first position state (see figure 4).
Regarding Claim 18, Zhou teaches the processing cartridge according to claim 17, wherein: a support frame (figures 13 and 14, 41) is disposed at the processing cartridge, and the second force receiving element is disposed on the support frame and translates along a length direction of the processing cartridge (see Fig. 4 and paragraph [0025], "a rotating shaft (not shown) passes through the through hole 15 and the through hole 22 at the same time, so that the force receiving member 10 can rotate around the rotating shaft and the limit bolt 20 can move axially along the rotating shaft". The developing bin 410 is equivalent to a "support frame", and the second force receiving element 10 is arranged on the developing bin 410 and can rotate relative to the developing bin 410).
Regarding Claim 19, Zhou teaches the processing cartridge according to claim 18, wherein: a trench is disposed at the support frame, and a limiting part is disposed at the second force receiving element, wherein the limiting part is movably disposed in the trench (See above comments regarding claim 18. The force receiving member 10 can be set to translate along the length direction of the process cartridge, to restrict the rotation of the force receiving member 10 or the second force receiving member 70 and facilitate its translation. A groove can be set on the developing bin 410, and a limiting part can be set on the force receiving member 10).
Regarding Claim 20, Zhou teaches the processing cartridge according to claim 19, further including: a first force receiving element, wherein the electronic image forming device further includes a first pushing element; and the first force receiving element is configured to be abutted against the first pushing element for enabling the first force receiving element to push the second force receiving element to move along the length direction of the processing cartridge (see the comment of Claim 18 regarding pushing the force receiving member 10 to translate along the length direction of the process cartridge, and the setting of the first force receiving element in the process cartridge and the first pushing element in the electronic imaging device.  Therefore, the force receiving element can abut against the first pushing element so that the force receiving element pushes the second force receiving element to translate along the length direction of the processing box).
Regarding Claim 21, Zhou teaches the processing cartridge according to claim 20, wherein: a pushing block arranged in a triangle is disposed at the first force receiving element, and a receiving block arranged in a triangle is disposed at the second force receiving element, and the pushing block is configured to be abutted against the receiving block for enabling the second force receiving element to move along the length direction of the processing cartridge (see above comments regarding Claim 18. It is known to realize translation of one of triangular inclined planes by abutting against another. The force receiving member 10 can be set to translate along the length direction of the process cartridge, to realize translation of the force receiving member 10, according to the translation structure and principle of the limit bolt 20).
Regarding Claim 22, Zhou teaches the processing cartridge according to claim 17, wherein: a support frame is disposed at the first housing, and the second force receiving element is rotatably disposed on the support frame (see Fig. 4 and paragraph [0025], "a rotating shaft passes through the through hole 15 and the through hole 22 at the same time, so that the force receiving member 10 can rotate around the rotating shaft, and the limit bolt 20 can move axially along the rotating shaft". The developing bin 410 is equivalent to a "support frame", and the force receiving member 10 is rotatably disposed on the developing bin 410).
Regarding Claim 23, Zhou teaches the processing cartridge according to claim 22, wherein: a support axle is disposed at the support frame, and a hollow column is disposed at the second force receiving element; and the hollow column is sleeved outside the support axle. which enables the second force receiving element to rotate relative to the support frame (Paragraph [0025]: The force receiving element 10 (equivalent to "second force receiving element") also has a projection 11 and a shaft 12.... The center of the shaft 12 has a through hole 15 coaxially with the through hole 22 (equivalent to "hollow column") of the limit pins 20. A rotating shaft (equivalent to "support axle") the Fig.) passes through the through hole 15 and the through hole 22 at the same time, so that the force receiving member 10 can rotate around the rotating shaft. With reference to Fig. 8 and Fig. 9, the second force receiving member 70 has a rotating shaft 70b (equivalent to "support axle") arranged on the side cover 46, and a shaft hole (equivalent to "hollow column") arranged on the second force receiving member 70, which is sleeved outside the rotating shaft 70b and enables the second force receiving member 70 to rotate relative to the side cover 46).
Regarding Claim 24, Zhou teaches the processing cartridge according to claim 22, wherein: a limiting block for restraining rotation of the second force receiving element is further disposed at the support frame, and a second force receiving part is further disposed at the second force receiving element, when the second force receiving element is in the first position state, a spacing is between the second force receiving part and the second pushing element; and when the second force receiving element is in the second position state, the second force receiving part is configured to be abutted against the second pushing element (Referring to Fig. 4 and Fig. 11 of D1, the developing bin 410 has a limiting block for limiting the movement of the force receiving member 10, and the force receiving member 10 has a side surface (equivalent to “second force receiving part’). There is a gap between the side surface and the second applying portion in the initial position (equivalent to “first position state”) in Fig. 10; in a clean state (equivalent to “the second position state”), the side surface abuts against the second applying portion).
Regarding Claim 25, Zhou teaches the processing cartridge according to claim 22, further including: a first force receiving element, wherein the electronic image forming device further includes a first pushing element (the tip of element 70); and the first force receiving element is configured to be abutted against the first pushing element for enabling the first force receiving element to push the second force receiving element to rotate along the support frame (Paragraph [0024] of D1: As shown in Fig. 4, when the above components are assembled, the spring 30 is squeezed between the developing bin 410 and the limiting bolt 20 (equivalent to "the first force receiving element"), and the limiting bolt 20 (equivalent to "the first force receiving element") can move in a direction parallel to the rotation axis x-x under the action of the restoring force of the spring 30. Paragraph [0028] in D1: when the process cartridge enters the printer, the force F3 exerted by the upper part of the printer mounting port on the protruding part 11 disappears, and under the combined action of the torsional spring 40 and the limit bolt 20, the force receiving member 10 returns to the initial position (as shown in Fig. 10) (equivalent to "the first force receiving element to push the second force receiving element to rotate along the support frame"). It can be seen from Fig. 4 that the force receiving member 10 rotates along the rotating shaft on the developing bin 410. Based on the above contents disclosed in D1, the spring 30 is in contact with the limit bolt 20, so that the limit bolt 20 pushes the force receiving member 10 to rotate and reset).
Regarding Claim 26, Zhou teaches the processing cartridge according to claim 20, wherein: the first force receiving element includes a buffering element (paragraph [0030]: In another embodiment... the limiting arm 21 of the limiting bolt 20 may have elasticity (equivalent to "buffering element"), and its free end is in contact with the inclined plane 14. When the force receiving member 10 drives the inclined plane 14 to rotate, the inclined plane 14 pushes the free end of the limiting arm 21 to make it elastically deform).
Regarding Claim 27, Zhou teaches the processing cartridge according to claim 26, wherein: the buffering element is a U-shaped structure or a S-shaped structure (figs 4-11 the elastic limit arm 21 and the elastic part 71b, the limit arm 21 or the elastic part 71b can be set into a U-shape or an S-shape to thus realize the buffering function).
Regarding Claim 28, Zhou teaches the processing cartridge according to claim 20, wherein: a detachment preventing element is disposed at the first housing and above the first force receiving element; and at least a portion of a projection of the detachment preventing element along the length direction of the processing cartridge coincides with the first force receiving element (Referring to paragraph [0024] and Fig. 4, the positioning plate 50 is equivalent to the "detachment preventing element", and the positioning plate 50 is arranged on one end of the powder bin 410 (equivalent to “the first housing”), above the force receiving member 10 and above the limit bolt 20; At least a part of the projection of the positioning plate 50 coincides with the force receiving member 10 and the limiting bolt 20 in the length direction of the process cartridge, so as to prevent the force receiving member 10 and the limiting bolt 20 from falling out of the process cartridge during rotation).
Regarding Claim 29, Zhou teaches a processing cartridge, comprising: 
a developing unit and a photosensitive unit wherein the developing unit includes a developing element, and the photosensitive unit includes a photosensitive element ([0029] when the photosensitive drum needs to be cleaned, the second applying portion, equivalent to the "first force applying element" (not shown in the figure) of the printer, applies an acting force F4 to the protruding portion 11 in the direction -y.); and 
	a control unit, including a control element, wherein when the control element is close to or away from the developing unit, the developing element is away from or close to the photosensitive element (Paragraph [0021]-[0022}: A force receiving member 10 (equivalent to "a control element") is provided at the position near the end of the developing cartridge 400. One side of the force receiving member 10 is connected with the torsional spring 40, and the other side is in contact with the limit bolt 20, and the other side of the limit bolt 20 is connected with the spring 30. The force member 10, the torsional spring 40, the limit bolt 20 and the spring 30 together correspond to the "control unit". Refer to Figure 11 or Figure 12 of D1 where the developing roll ("developing element") is placed near a photosensitive drum ("photosensitive element") when the force receiving member 10 is placed near the developing cartridge 400 ("developing unit"). Refer to Fig. 10 and paragraph [0029] of D1, when the force receiving member 10 is away from the developing cartridge 400, the developing roller is away from the photosensitive drum), wherein: 
the control element in the control unit is configured to move between a first position and a second position (see [0021]-[0022] and [0029]): 
when the processing cartridge is not installed in the electronic image forming device, the control element is in the first position and away from the developing unit, and protrudes in a direction away from the developing unit, and at this point the photosensitive element is in contact with the developing element (seen in figure 10 in which element 10 is in a protruding position directed away from the developing unit); and 
when the control element is in the second position the control element is closer to the developing unit than when the control element is in the first position and at this point, the developing element is not in contact with the photosensitive element (figure 11 and discussed above in claim 1). 

Claim(s) 29-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al USPG Pub No.: US 2016/0179051.
Regarding Claim 29, Kim teaches a processing cartridge (Paragraph [0003]: The present disclosure relates to developing cartridges (equivalent to "processing cartridge") and image forming apparatuses adopting the developing cartridges for. Printing images on a recording medium by using an electrophotographic method. Paragraph [0006]: A developing cartridge is an assembly including components for forming a visible toner image, and may be attached to/detached from a main body of an image forming apparatus. In addition, the developing cartridge is an expendable item that may be replaced when a lifespan thereof expires. In a developing cartridge that adopts a contact d enveloping method, a developing roller and a photosensitive material contact each other to form a developing nip), comprising: 
a developing unit and a photosensitive unit wherein the developing unit includes a developing element, and the photosensitive unit includes a photosensitive element (Paragraph [0084]: Refer to Fig.s.1, 3 and 8-9, the developing cartridge 10 includes a photosensitive unit 100 and a developing unit 200. The photosensitive unit 100 includes a first housing 101, and the photosensitive drum 11 supported by the first housing 101. The developing unit 200 includes a second housing 201, and the developing roller 13 supported by the second housing 201); and 
	a control unit, including a control element, wherein when the control element is close to or away from the developing unit, the developing element is away from or close to the photosensitive element (Refer to paragraph [0090] and Figs. 3 and 4, when the nip separation member 340 (equivalent to "control element") approaches (at the position of Fig. 4) or moves away from (at the position of Fig. 3) the developing unit 200, the developing roller 13 moves away from (at the position of Fig. 4) or approaches (at the position of Fig. 3) the photosensitive drum 11.), wherein: 
the control element in the control unit is configured to move between a first position and a second position (see figures 8-9 in which the control element moves between two positions): 
when the processing cartridge is not installed in the electronic image forming device, the control element is in the first position and away from the developing unit, and protrudes in a direction away from the developing unit, and at this point the photosensitive element is in contact with the developing element (seen in figure 8); and 
when the control element is in the second position the control element is closer to the developing unit than when the control element is in the first position and at this point, the developing element is not in contact with the photosensitive element (seen in figure 9). 
Regarding Claim 30, Kim teaches the processing cartridge according to claim 29, wherein: the control element in the control unit is configured to move between a first position and a second position; when the control element is in the first position, the control element is away from the developing unit, and at this point, the photosensitive element is in contact with the developing element; and when the control element is in the second position, the control element is closer to the developing unit than when the control element is in the first position, and at this point, the developing element is not in contact with the photosensitive element (Refer to paragraph  [0090] and Figs. 3 and 4, the nip separation member 340 (equivalent to "control element") moves between the first position of Fig. 3 and the second position of Fig. 4. In the first position of Fig. 3, the nip separation member 340 is far away from the developing unit 200 and the photosensitive drum 11 contacts the developing roller 13; In the second position of Fig. 4, the nip separation member 340 is closer to the developing unit 200 than the first position, and the photosensitive drum 11 does not contact the developing roller 13).
Regarding Claim 31, Kim teaches the processing cartridge according to claim 29, wherein: the control element in the control unit is configured to move between a first position and a second position; when the control element is in the first position, the control element is away from the developing unit, and at this point, the photosensitive element is close to the developing element; and when the control element is in the second position, the control element is closer to the developing unit than when the control element is in the first position, and at this point, the developing element is away from the photosensitive element (Refer to paragraph [0090] and Figs. 3 and 4, the nip separation member 340 (equivalent to "control element") moves between the first position of Fig. 3 and the second position of Fig. 4. In the first position of Fig. 3, the nip separation member 340 is far away from the developing unit 200 and the photosensitive drum 11 is close to the developing roller 13; In the second position of Fig. 4, the nip separation member 340 is close to the developing unit 200, and the photosensitive drum 11 is far away from the developing roller 13).
Regarding Claim 32, Kim teaches the processing cartridge according to claim 29, wherein: the control element is disposed on the developing unit and extends out of the developing unit to receive an external force (seen in figure 4 and 8-9).
Regarding Claim 33, Kim teaches The processing cartridge according to claim 29, wherein: the control element includes a swing rod, and the control unit includes a first gear element, a second gear element, and a third gear element, which are disposed in the developing unit: the first gear element, the second gear element, and the third gear element are all disposed with gears; the first gear element is disposed with the swing rod configured to control a rotation of the first gear element: a gear on the second gear element meshes with a gear on the first gear element to transmit force: a gear on the third gear element meshes with a gear on the second gear element to transmit force: the third gear element is disposed with a cam portion which rotates with the third gear element; and a rotation of the swing rod controls the cam portion to be abutted or be not abutted against the photosensitive unit, thereby controlling the developing element to be close to or away from the photosensitive element (the operating part 341 (equivalent to "swing rod") of the nip separation member 340 is rotated to control the nip separation part 342 to abut against or not abut against the photosensitive unit 100, thereby controlling the developing roller 13 to approach or move away from the photosensitive drum 11, and discloses that the gear 360 is engaged with the toothed cam transmission part 351 on the nip forming member 350 to drive the developing roller 13 to rotate through the operating part 341, thereby changing the nip forming position. On this basis, those skilled in the art have the motivation to set up three gears to reform the structure of the nip separation member 340, that is, to fix the operating part 341 on one side of the gear and the nip separation part 342 on the other side of the gear, so as to realize the contact and separation of the rollers and drums through the transmission of the gears).
Regarding Claim 34, Kim teaches the processing cartridge according to claim 29, wherein: the control unit includes a pushing rod and an ejection rod; the pushing rod is the control element: the pushing rod is provided with a rotating axle. the ejection rod is provided with a rotating axle, and the pushing rod and the ejection rod are connected with each other by a hinge; the pushing rod and the ejection rod are both disposed on the developing unit: one end of the ejection rod is connected to the pushing rod. and the other end of the ejection rod extends toward a direction of the photosensitive unit; the pushing rod extends out of the developing unit; a rotation of the pushing rod around the rotating axle of the pushing rod controls a rotation of the ejection rod, such that the ejection rod is not abutted against or does not press the photosensitive unit, thereby making the developing element close to or away from the photosensitive element (Refer to paragraph [0089] and Fig. 4, the nip separation member 340 may be disposed on the second housing 201 so as to rotate about the rotation axis 302. The nip separation member 340 includes a nip separation part 342 and an operating part 341, one ends of which relate to each other to form an angled linkage mechanism, the operating part 341 is used for receiving an external force to drive the nip separation part 342 to rotate, and the nip separation part 342 is used for interfering with the first housing 101 of the photosensitive unit 100 during rotation to push the photosensitive unit 100 to separate from the developing unit 200. Rotation axis 302 is the common rotation axis of nip separation part 342 and operating part 341, so operating part 341 is equivalent to pushing rod" and nip separation part 342 is equivalent to "ejection rod". Rotation of the operating portion 341 about the rotating shaft 302 controls the rotation of the nip separation portion 342, so that the nip separation portion 342 does not abut against or press against the sensory unit 100, thus making the developing roller 13 close to or away from the photosensitive drum 11. With regard to the feature "the pushing rod and the ejection rod are connected with each other by a hinge", discloses that the nip separation part 342 and the operating part 341 share the same rotating shaft 302 and are fixedly connected with each other. This structure and the pushing rod and ejection rod in this application are respectively provided with rotating shafts and hinged with each other which can be directly replaced with each other, and can realize the same function of controlling the rotation of one connecting rod by the rotation of another connecting rod).
Regarding Claim 35, Kim teaches the processing cartridge according to claim 29, wherein: the control unit includes a first pressing rod, a second gear element, and a third gear element; the first pressing rod is disposed with a rack portion which meshes with the second gear element, and the second gear element meshes with the third gear element; the third gear element is disposed with a cam portion; the first pressing rod, also disposed with an inclined surface, extends out of the developing unit; the first pressing rod is the control element; and the first pressing rod receives an external force to make the first pressing rod close to or away from the -12-developing unit, such that the cam portion meshes with or does not mesh with the photosensitive unit, thereby making the developing element close to or away from the photosensitive element (See discussion above regarding Claim 33. The operating part 341 of D3 is transformed into a pressure bar with a rack to mesh with one of the gears, and the roller gap separation part 342 is fixed on the other gear, thus realizing the contact and separation of the roller and drum through the transmission of the rack and the gear).
Regarding Claim 36, Kim teaches the processing cartridge according to claim 29, wherein: the control unit includes a first pressing rod and a second ejection rod; the first pressing rod is the control element; the first pressing rod is capable of moving on the developing unit; an inclined surface is disposed on the first pressing rod; the second ejection rod is configured to rotate around a rotating axle disposed on the developing unit; and the first pressing rod receives an external force to make the first pressing rod close to or away from the developing unit, such that the second ejection rod is abutted or not abutted against the photosensitive unit, thereby making the developing element close to or away from the photosensitive element (see discussion above regarding claims 34. The structure of the reformed nip separation member 340 can be set to separate the operating part 341 from the nip separation part 342, and to transform the operating part 341 into a pressure bar with an inclined plane to contact with one end of the nip separation part 342, so that the roller and drum can be contacted and separated by the rotation of the nip separation part 342).
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852